IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Rivera,                               :
                             Petitioner       :
                                              :
              v.                              :    No. 487 M.D. 2018
                                              :    Submitted: April 5, 2019
James L. Haddock,                             :
                             Respondent       :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                         FILED: October 1, 2019

              Before the Court are the preliminary objections in the nature of a
demurrer filed by Luzerne County Prothonotary James L. Haddock to Michael
Rivera’s pro se petition for review seeking a writ of mandamus.1 Rivera asks this
Court to compel Haddock to docket Rivera’s praecipe for entry of default judgment
in his civil action against county prison officials.2 Because Rivera’s petition fails to
state a claim for relief in mandamus, we sustain Haddock’s preliminary objections
and dismiss the petition.
              In his petition, Rivera avers that he filed an application for leave to
proceed in forma pauperis in a civil action he currently has pending in the Court of

1
  The common law writ of mandamus has been replaced with the generic petition for review. PA.
R.A.P. 1502. Where, as here, an action seeking to invoke this Court’s original jurisdiction to
review a governmental determination is initiated by a complaint in mandamus, the complaint will
be treated as a petition for review. Commonwealth Through Unified Judicial System v. Vartan,
674 A.2d 1156, 1160 n.6 (Pa. Cmwlth. 1996), rev’d on other grounds, 733 A.2d 1258 (Pa. 1999).
2
  Rivera v. Rockovich, (Luzerne Co. C.P. Pa. Docket No. 3436 of 2018).
Common Pleas of Luzerne County (trial court).                    The trial court granted the
application, stating that Rivera “shall not be required to pay the initial filing fee or
service costs payable in connection with such matter.” Trial Court Order, 3/19/2018;
(emphasis in original); Petition for Review, Exhibit A. Thereafter, Rivera served his
complaint on the defendants in his civil action. When the defendants did not answer,
Rivera filed a notice of intention to file a praecipe for entry of default judgment, and
later, attempted to file said praecipe.              He did not include a filing fee.           The
Prothonotary’s office returned Rivera’s attempted filings, stating that Rivera’s in
forma pauperis status did not cover the $21.50 filing fee for the entry of a default
judgment. Rivera responded that the Prothonotary’s office erred and that he was not
responsible for the filing fee. The Prothonotary’s office responded that he could
request reconsideration of the trial court’s order granting him limited in forma
pauperis status; otherwise, he would need to pay the filing fee. Rivera then filed the
instant petition for review.
               Before this Court, Rivera argues that Haddock erroneously interpreted
Rule 240 of the Pennsylvania Rules of Civil Procedure when he refused to waive the
filing fee and docket Rivera’s praceipe for default judgment.3 Rivera requests this
Court to compel Haddock to do so.
               In response to Rivera’s petition, Haddock filed preliminary objections
in the nature of a demurrer.4 Haddock asserts that Rivera is not entitled to a writ of


3
  Rule 240 sets forth the requirements for proceeding in forma pauperis in a civil action. PA. R.C.P.
NO. 240.
4
  Rule 1028(a)(4) of the Pennsylvania Rules of Civil Procedure provides:
        (a) Preliminary objections may be filed by any party to any pleading and are
            limited to the following grounds:
                                             ***
                (4) legal insufficiency of a pleading (demurrer).
                                                 2
mandamus because Haddock has no duty to docket Rivera’s praecipe. Second,
Haddock argues that this Court lacks jurisdiction because Rivera had an alternative
legal remedy, i.e., a motion for reconsideration of the trial court’s order granting him
limited in forma pauperis status. Lastly, Haddock avers that Rivera’s petition
became moot once the defendants in Rivera’s civil suit filed an answer and new
matter.
              We begin with a review of the relevant law. A writ of mandamus is
available only to compel the performance of a ministerial act where there exists: (1)
a clear legal right in the petitioner; (2) a corresponding duty in the respondent; and
(3) the lack of any other adequate and appropriate remedy. Jackson v. Vaughn, 777
A.2d 436, 438 (Pa. 2001). The purpose of mandamus is not to establish legal rights,
but to enforce those rights which are already established. Clark v. Beard, 918 A.2d
155, 159 (Pa. Cmwlth. 2007). In considering a demurrer, we “must consider as true
all well-pleaded material facts set forth in the petition and all reasonable inferences
that may be drawn from those facts.” Richardson v. Beard, 942 A.2d 911, 913 (Pa.
Cmwlth. 2008). “Preliminary objections will be sustained only where it is clear and
free from doubt that the facts pleaded are legally insufficient to establish a right to
relief.” Id. at 913. This Court “need not accept as true conclusions of law,
unwarranted inferences from facts, argumentative allegations, or expressions of
opinion.” Id.
              Here, Haddock argues that Rivera’s petition does not state a claim in
mandamus because Haddock has no duty to accept Rivera’s praecipe without
payment of the requisite fee. We agree. The trial court’s order granting Rivera in
forma pauperis status relieved Rivera from paying the “initial filing fee or service


PA. R.C.P. NO. 1028(a)(4).
                                           3
costs payable in connection with such matter.” Trial Court Order, 3/19/2018;
(emphasis in original); Petition for Review, Exhibit A. It did not extend to any other
fees, such as those required for filing a praecipe. Section 3(b) of the Act of
November 26, 1982, P.L. 744, provides that “[t]he prothonotary shall not be required
to enter on docket … any judgment thereon or perform any services whatsoever for
any person … until the requisite fee is paid.” 42 P.S. §21073. The requisite fee for
the entry of a default judgment in Luzerne County is $21.50.5 Without the payment
of this fee, Haddock had no duty to accept, and in fact was required to reject, Rivera’s
praecipe for entry of default judgment. Warner v. Cortese, 288 A.2d 550, 552 (Pa.
Cmwlth. 1972) (explaining that a county prothonotary must collect fees fixed by the
legislature). Because Rivera has failed to establish that Haddock had a duty to accept
his praecipe for docketing, we sustain Haddock’s preliminary objection in the nature
of a demurrer.
             Alternatively, Haddock argues that Rivera is not entitled to a writ of
mandamus because he had another legal remedy available to him; Rivera could have
requested reconsideration of the trial court’s order granting him limited in forma
pauperis status. We agree. See Brown v. Bradford, 194 A.3d 1141 (Pa. Cmwlth.
2018) (pro se litigant may seek reconsideration of a trial court’s order related to in
forma pauperis status). Such a motion would have been the appropriate time for
Rivera to raise his argument that the trial court’s order conflicted with Rule 240(f)(1)
of the Pennsylvania Rules of Civil Procedure, which states that a party proceeding




5
    The Luzerne County Prothonotary’s Fee Schedule is available at https://pa-
luzernecounty.civicplus.com/DocumentCenter/View/14924/2019-Prothonotary-Fee-Schedule
(last visited September 27, 2019).
                                           4
in forma pauperis “shall not be required to … pay any cost or fee … payable to any
court or prothonotary.”6
              For all of the above reasons, we conclude that Rivera has failed to state
a legally sufficient claim for mandamus relief. Consequently, we sustain Haddock’s
preliminary objections and dismiss Rivera’s petition for review.




                                         MARY HANNAH LEAVITT, President Judge




6
 In light of our disposition, we need not consider Haddock’s argument that Rivera’s petition is
moot.
                                              5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Rivera,                         :
                        Petitioner      :
                                        :
            v.                          :   No. 487 M.D. 2018
                                        :
James L. Haddock,                       :
                        Respondent      :


                                     ORDER

            AND NOW, this 1st day of October, 2019, the preliminary objections
of Respondent James L. Haddock to Petitioner Michael Rivera’s petition for review
in the above-captioned matter are SUSTAINED and the petition for review is
DISMISSED.




                                     MARY HANNAH LEAVITT, President Judge